NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


FREDDIE L. ROBINSON, JR.,                )
DOC# 761936,                             )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-1979
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 26, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County; Peter F. Estrada,
Judge.

Freddie L. Robinson, Jr., Pro Se.


PER CURIAM.


              Affirmed.


SILBERMAN, LUCAS, and SALARIO, JJ., Concur.